NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 21 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-30099

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00007-SEH-1

  v.
                                                 MEMORANDUM*
MARY ANN MCCULLEY,

              Defendant - Appellant.


                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                             Submitted April 6, 2015**
                               Seattle, Washington

Before: HAWKINS, RAWLINSON, and CALLAHAN, Circuit Judges.

       Appellant Mary Ann McCulley (McCulley) appeals her conviction and

sentence following her guilty plea to one count of false impersonation of a federal

officer or employee in violation of 18 U.S.C. § 912. McCulley contends that the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court failed to adequately consider her oral motion to withdraw her guilty

plea due to newly discovered evidence; the superseding information failed to

sufficiently allege that McCulley violated 18 U.S.C. § 912; her conviction violated

her rights under the First and Fourteenth Amendments; and reversal of her

conviction and sentence is warranted due to ineffective assistance of counsel.

McCulley also challenges the district court’s above guidelines sentence. We

dismiss McCulley’s appeal.



1.    McCulley’s contention that the district court failed to adequately consider

her motion to withdraw her guilty plea is without factual basis because no oral or

written motion was clearly made prior to sentencing. See United States v. Dewey,

599 F.3d 1010, 1017 (9th Cir. 2010).



2.    McCulley waived any challenge to the sufficiency of the superseding

information and the constitutionality of her conviction by entering an

unconditional guilty plea. See United States v. Brizan, 709 F.3d 864, 866-67 (9th

Cir. 2013) (“An unconditional guilty plea waives all non-jurisdictional defenses

and cures all antecedent constitutional defects, allowing only an attack on the

voluntary and intelligent character of the plea. . . .”) (citations omitted).


                                            2
3.    We dismiss McCulley’s challenge to her sentence because McCulley validly

waived any appeal of her sentence pursuant to her plea agreement. See United

States v. Mendez-Gonzalez, 697 F.3d 1101, 1103-04 (9th Cir. 2012).



4.    We decline to review McCulley’s ineffective assistance of counsel claim

because “[s]uch claims are generally inappropriate on direct appeal” when the

record is undeveloped and the ineffectiveness of counsel is not apparent. United

States v. Steele, 733 F.3d 894, 897 (9th Cir. 2013) (citation and internal quotation

marks omitted).

      DISMISSED.




                                          3